Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 1 of 10 PageID #: 205525



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                MDL 2327

-------------------------------------------------
THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                                 PRETRIAL ORDER # 341
                     (Docket Control Order – Ethicon, Inc. Wave 13 Cases)

        The cases on Exhibit A require the entry of a scheduling order, which is set forth below.

The court ORDERS as follows for the cases on Exhibit A:

        1. The cases are no longer eligible for placement or return to the inactive docket nor may

notices of settlement be filed to relieve the parties from these scheduling deadlines;

        2. To the extent any other defendants are named in the cases on Exhibit A, the deadlines

below also apply to them; and

        3. The following deadlines immediately apply in all Wave 13 cases with one important

exception. If the parties in any of these cases have previously filed dispositive and/or Daubert

motions, the parties may not file or refile dispositive or Daubert motions without first seeking

leave of court for good cause shown. It is not the court’s intention to allow a new round of

pleadings or a second bite at the apple for cases already worked up in previous waves.

        A. SCHEDULING DEADLINES. The following deadlines shall apply in all Ethicon

Wave 13 cases:
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 2 of 10 PageID #: 205526



    Plaintiff Fact Sheets.1                                                                     07/01/2019

    Defendant Fact Sheets.2                                                                     07/11/2019
    Deadline for written discovery requests.                                                    08/09/2019
    Expert disclosures served by plaintiffs pursuant to Fed. R. Civ.                            10/08/2019
         P. 26 as limited by ¶ 3.a. of this order.
    Expert disclosure served by defendants pursuant to Fed. R. Civ                              11/07/2019
         P. 26 as limited by ¶ 3.a. of this order.3
    Expert disclosure served for rebuttal pursuant to Fed. R. Civ. P.                           11/14/2019
         26 as limited by ¶ 3.a. of this order.
    Deposition deadline and close of discovery.                                                 12/13/2019
    Filing of dispositive motions.                                                              12/20/2019
    Response to dispositive motions.                                                            01/03/2020
    Reply to response to dispositive motions.                                                   01/10/2020
    Filing of Daubert motions.                                                                  12/20/2020
    Responses to Daubert motions.                                                               01/03/2020
    Reply to response to Daubert motions.                                                       01/10/2020



                  1.        Completion Date. The last date to complete depositions shall be the

          “discovery completion date” by which all discovery shall be completed.

                  2.        Limitations on Interrogatories, Requests for Admissions and

          Depositions. The following limitations apply:

                   a. Each defendant4 is limited to 10 interrogatories, 10 requests for production of

                        documents and 10 requests for admission per case.

                   b.     Plaintiffs are limited to 10 interrogatories, 10 requests for production of

                         documents and 10 requests for admission to each defendant.



1
  The court reminds plaintiffs who have named additional MDL defendants other than the Ethicon-related
defendants to serve a defendant-specific Plaintiff Fact Sheet as required in that particular defendant’s MDL.
2
  Where plaintiffs have named multiple defendants (i.e., C. R. Bard, Inc., and Ethicon, Inc., Boston Scientific Corp.,
etc.), each defendant must serve a Defendant Fact Sheet using the form agreed to in that defendant’s MDL.
3
  Paragraph 3.a. of this order states the “the plaintiffs and each defendant are limited to no more than five (5) experts
per case (exclusive of treating physicians).”
4
  In referring to the “defendant” or “defendants” throughout this order, it is my intention that a defendant(s) includes
the defendant and its related entities, i.e., Ethicon, Inc. and Johnson & Johnson are related entities and treated as one
defendant for purposes of these discovery limitations. Likewise, if more than one plaintiff is named, plaintiffs are
treated as one entity for purposes of these discovery limitations.

                                                           2
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 3 of 10 PageID #: 205527



                   c.   In each individual member case, no more than 4 treating physicians may be

                         deposed.5

                   d. Depositions of plaintiff’s friends and family members may be taken at any

                        time prior to trial provided the deposition is requested before the discovery

                        completion date.

                   e. The Deposition of any witness is limited to 3 hours absent agreement of

                        the parties.

                   f. The court will consider modifications to the above limitations only upon

                        good cause shown.

                  3.       Limitations on Experts. The following limitations related to experts apply:

                    a. The parties may conduct general and specific expert discovery on all products

                        at issue in this Wave. In light of the products involved in this Wave, the

                        likelihood of overlap in expert opinion from one case to another (except as to

                        specific causation) and the need to streamline discovery in these cases, the

                        plaintiffs and each defendant are limited to no more than five experts per case

                        (exclusive of treating physicians).

                    b. The parties shall coordinate the depositions of general causation experts.

                        Insofar as multiple plaintiffs or multiple defendants use the same general

                        causation expert or experts or general causation rebuttal experts, those experts

                        shall be deposed only once on the issue of general causation. As to defendants’

                        experts, plaintiffs are instructed to choose a lead questioner.



5
 To the extent disputes arise regarding the division of time between the parties for the deposition of treating
physicians (three hours total absent agreement), I will address those disputes, rather than the assigned Magistrate
Judge, Judge Eifert.

                                                          3
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 4 of 10 PageID #: 205528



                  c. The court encourages the coordination of depositions of specific causation

                       experts to the extent there is overlap in the parties’ use of specific causation

                       experts by multiple parties.

                  d. The court will consider modifications to the above limitations only upon good

                       cause shown.

                 4.      Transferring to another MDL, requesting removal from the Wave and

        extensions of deadlines.

                  a.   Transfer of any case from this wave to any other MDL, whether by ruling

                       upon a motion from plaintiff or defendants or sua sponte by the court, does

                       not relieve the plaintiff or any remaining defendant(s) from the deadlines of

                       this Docket Control Order.

                  b.   If an Amended Short Form Complaint properly filed pursuant to Federal

                       Rules of Civil Procedure 15(a), names a new party, then any party may move

                       for an extension to the Docket Control Order.

        B. MOTION PRACTICE.

                  1.     Daubert Motions. For the filing of Daubert motions on general causation

         issues only, the parties are instructed to file one Daubert motion per expert in the main

         MDL (MDL 2327) instead of the individual member case. 6 Each side may file one

         response and one reply in the main MDL to each Daubert motion. This limitation does

         not apply to specific causation Daubert motions, responses and replies. Specific causation

         Daubert motions, responses and replies must be filed in the individual member cases. To




6
 If parties wish to adopt previous Daubert motions on general causation experts from other MDLs, they may file
a notice of adoption with a copy of the previous filing (if necessary) they wish to adopt in the main MDL 2327.

                                                       4
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 5 of 10 PageID #: 205529



      the extent a challenged expert is both a general and specific causation expert, the parties

      must file a general causation motion in the main MDL 2327 and an individual specific

      causation motion in an individual member case.

             2.      Page Limitations. The page limitations provided in Local Rule of Civil

      Procedure 7.1(a)(2) apply to memoranda in support of all dispositive and Daubert

      motions, oppositions and replies. The court will not consider pleadings that exceed these

      limitations.

             3.      Confidential Documents. In the past, the court has permitted parties to file

      placeholder exhibits in support of Daubert, dispositive and other motions, responses and

      replies in the place of confidential documents that may be sealed and then, within five

      days, redact/dedesignate the documents or file a motion to seal. The court will no longer

      permit this practice. Parties may no longer file placeholder exhibits. The court expects

      leadership counsel for plaintiffs and defendants to resolve issues related to confidential

      designations well before the filing of motions. In the event there are issues related to

      sealing of confidential documents that the parties are unable to resolve, they must be

      brought to the court’s attention in a consolidated manner as follows: Any consolidated

      motion to seal is due on or before November 4, 2019, and any response is due by

      November 18, 2019. Any reply is due by November 25, 2019. The court expects full

      compliance with Local Rule of Civil Procedure 26.4(c).

             4.      Locations of Filings. With the exception of the general causation

      Daubert motions as outlined above, the parties are reminded that they must file

      dispositive and Daubert motions on specific causation, responses and replies in the

      applicable member cases only, not in the Ethicon MDL.



                                               5
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 6 of 10 PageID #: 205530



         C. CASES READY FOR TRANSFER, REMAND OR TRIAL

                   1.      Venue Recommendations. By no later than November 5, 2019, the

          parties shall meet and confer concerning the appropriate venue for each of the cases, and

          the parties are ORDERED to file joint venue recommendations by November 15, 2019.

          The parties’ joint recommendation(s) shall identify cases where venue is in dispute. The

          court may then request briefing.

                   2.      Transfer and Remand. The court, pursuant to PTO # 15 and 28 U.S.C.

          § 1404(a), will transfer each directly-filed case to a federal district court of proper venue

          as defined in 28 U.S.C. § 1391. In the alternative, pursuant to PTO # 15 and 28 U.S.C. §

          1407, cases that were transferred to this court by the MDL Panel shall be remanded for

          further proceedings to the federal district court from which each such case was initially

          transferred.7

                   3.      Trial Settings. If a case is to be tried in the United States District Court

          for the Southern District of West Virginia (either by agreement of the parties or where

          venue in the Southern District is determined to be proper by the court), the case shall be

          deemed trial-ready when discovery is completed and the court rules on the parties’

          summary judgment motions. The trial date for cases transferred or remanded to other

          federal district courts shall be set by the judge to whom the transferred or remanded case

          is assigned (including the undersigned through intercircuit assignment).

         D.       COMMON BENEFIT TIME. I have entered a number of Pretrial Orders related

         to the eventual recovery of the cost of special services performed and expenses incurred by


7
  As expressly contemplated by PTO # 15, Ethicon does not waive its right to seek transfer–pursuant to 28 U.S.C. §
1406(a) or any other available ground–of any case to a court of proper venue, regardless of whether that case was
transferred to or directly-filed in the Southern District of West Virginia. I entered identical PTOs in the remaining
MDLs assigned to me.

                                                          6
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 7 of 10 PageID #: 205531



           participating counsel in this and the other MDLs assigned to me. I direct the parties’

           attention to PTO # 188, and its warning that “[n]o time spent on developing or processing

           purely individual issues in any case for an individual client (claimant) will be considered

           or should be submitted, nor will time spent on any unauthorized work.” Pretrial Order No.

           18, ECF No. 282, ¶ C. The court is of the opinion it is highly unlikely that any work

           performed by counsel on individual wave cases will be considered common benefit work.

           The court DIRECTS the Clerk:

                    1.      To file a copy of this order in 2:12-md-2327 and in the Ethicon Wave 13

                    cases identified on Exhibit A; and

                    2.      To remove any existing wave or inactive flags from the cases on Exhibit A

               and place the Ethicon Wave 13 flag.

           It shall be the responsibility of the parties to review and abide by all pretrial orders

previously entered by the court. The orders may be accessed through the CM/ECF system or the

court’s website at www.wvsd.uscourts.gov.

                                                               ENTER: June 20, 2019




8
    I entered identical PTOs in the remaining MDLs assigned to me.

                                                          7
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 8 of 10 PageID #: 205532
                                      EXHIBIT A
                                       Wave 13

        Civil Action No.                           Case Style                  MDL
1    2:12-cv-01978         Poole et al. v. Ethicon, Inc. et al.                2327
2    2:12-cv-02215         Messer v. Cardinal Health, Inc. et al.              2327
3    2:12-cv-02937         Bowden v. Boston Scientific Corporation             2327
 4   2:12-cv-04789         Sobie et al. v. Ethicon, Inc. et al.                2327
 5   2:12-cv-06198         Labiche et al. v. Nisbet et al.                     2327
 6   2:12-cv-07720         Barber v. C. R. Bard, Inc. et al.                   2327
 7   2:13-cv-06188         Koch v. Boston Scientific Corporation               2327
 8   2:13-cv-08360         Sells v. Sofradim Production SAS                    2327
 9   2:13-cv-08926         Dube v. Ethicon, Inc. et al.                        2327
10   2:13-cv-09643         Lewis et al. v. Ethicon, Inc. et al.                2327
11   2:13-cv-10156         Miller v. Sofradim Production SAS et al.            2327
12   2:13-cv-10940         Walker v. Boston Scientific Corporation             2327
13   2:13-cv-12166         Wood v. Boston Scientific Corporation               2327
14   2:13-cv-14275         Medeiros v. Boston Scientific Corporation           2327
15   2:13-cv-16681         Bobczyk v. Boston Scientific Corporation            2327
16   2:13-cv-18212         Vogt v. Boston Scientific Corporation               2327
17   2:13-cv-21483         Schillachi v. Roberts et al.                        2327
18   2:13-cv-32948         Miller et al. v. Johnson & Johnson et al.           2327
19   2:14-cv-01694         Hochstetler v. Ethicon, Inc. et al.                 2327
20   2:14-cv-02952         Champion et al. v. Ethicon, Inc. et al.             2327
21   2:14-cv-03865         Baker et al. v. Boston Scientific Corporation       2327
22   2:14-cv-04399         Schrage v. Ethicon, Inc. et al.                     2327
23   2:14-cv-04509         Myers v. Ethicon, Inc. et al.                       2327
24   2:14-cv-04650         Muhammad v. Ethicon, Inc. et al.                    2327
25   2:14-cv-06219         Aschmeller v. Ethicon, Inc. et al.                  2327
26   2:14-cv-06455         Batson v. Ethicon, Inc. et al.                      2327
27   2:14-cv-07274         Garbarino et al. v. Ethicon, Inc. et al.            2327
28   2:14-cv-09748         Westerfield v. Ethicon, Inc. et al.                 2327
29   2:14-cv-10221         Parks et al. v. Ethicon, Inc. et al.                2327
30   2:14-cv-10699         Scott v. Ethicon, Inc. et al.                       2327
31   2:14-cv-10731         Sorg v. Coloplast Corp.                             2327
32   2:14-cv-11013         Nempsey v. Ethicon, Inc. et al.                     2327
33   2:14-cv-12764         Heywood et al. v. Boston Scientific Corporation     2327
34   2:14-cv-16206         Ortiz v. Ethicon, Inc. et al.                       2327
35   2:14-cv-17181         Walters v. Ethicon, Inc. et al.                     2327
36   2:14-cv-17183         Hoernis et al. v. Ethicon, Inc. et al.              2327
37   2:14-cv-20520         Zamsky et al. v. Ethicon, Inc. et al.               2327
38   2:14-cv-21833         Tiffany v. Boston Scientific Corporation            2327
39   2:14-cv-22507         Homik et al. v. Boston Scientific Corporation       2327
40   2:14-cv-22546         Blair v. Boston Scientific Corporation              2327
41   2:14-cv-23146         Baggette v. Boston Scientific Corporation           2327
42   2:14-cv-25335         Albritton et al. v. Boston Scientific Corporation   2327
43   2:14-cv-25932         Sanders v. Boston Scientific Corporation            2327
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 9 of 10 PageID #: 205533
                                      EXHIBIT A
                                       Wave 13

        Civil Action No.                           Case Style                MDL
44   2:14-cv-26048         Stidham v. C. R. Bard, Inc. et al.                2327
45   2:14-cv-27080         Ontiberos et al. v. Johnson & Johnson et al.      2327
46   2:14-cv-28383         Grover et al. v. Ethicon, Inc. et al.             2327
47   2:14-cv-28384         Manes et al. v. Ethicon, Inc. et al.              2327
48   2:14-cv-28490         Campbell et al. v. Ethicon, Inc. et al.           2327
49   2:14-cv-28503         Bayer et al. v. Ethicon, Inc. et al.              2327
50   2:14-cv-28515         Schulte et al. v. Ethicon, Inc. et al.            2327
51   2:14-cv-28532         Russell et al. v. Ethicon, Inc. et al.            2327
52   2:14-cv-28536         McCoy v. Ethicon, Inc. et al.                     2327
53   2:14-cv-28539         Staigmiller v. Ethicon, Inc. et al.               2327
54   2:14-cv-28541         Lembke v. Ethicon, Inc. et al.                    2327
55   2:14-cv-28543         Wilson et al. v. Ethicon, Inc. et al.             2327
56   2:14-cv-28545         Dicomo-Wilson et al. v. Ethicon, Inc. et al.      2327
57   2:14-cv-29132         Cable et al. v. Ethicon, Inc. et al.              2327
58   2:14-cv-29136         Wallin v. Ethicon, Inc. et al.                    2327
59   2:14-cv-29146         Davis v. Ethicon, Inc. et al.                     2327
60   2:14-cv-29158         Hammond v. Ethicon, Inc. et al.                   2327
61   2:14-cv-31166         Bunch v. Roberts et al.                           2327
62   2:15-cv-02531         Walker et al. v. Boston Scientific Corporation    2327
63   2:15-cv-02535         Beckman et al. v. Boston Scientific Corporation   2327
64   2:15-cv-05261         DiSanite v. C. R. Bard, Inc. et al.               2327
65   2:15-cv-05586         Milam v. Ethicon, Inc. et al.                     2327
66   2:15-cv-05858         Dorantes et al. v. Johnson & Johnson et al.       2327
67   2:15-cv-06033         Warhol v. Johnson & Johnson et al.                2327
68   2:15-cv-07038         Holm v. Ethicon, Inc. et al.                      2327
69   2:15-cv-08091         Marshall v. Ethicon, Inc. et al.                  2327
70   2:15-cv-09002         Gilliss v. Boston Scientific Corporation          2327
71   2:15-cv-11084         Lockwood v. Ethicon, Inc. et al.                  2327
72   2:15-cv-11284         Garrow v. Ethicon, Inc. et al.                    2327
73   2:15-cv-12667         Furtado v. Ethicon, Inc.                          2327
74   2:15-cv-13135         Brosie et al. v. Ethicon, Inc. et al.             2327
75   2:16-cv-00491         Echevarria v. Ethicon, Inc. et al.                2327
76   2:16-cv-01158         Bellanca v. Ethicon, Inc. et al.                  2327
77   2:16-cv-01525         Arnold v. Ethicon, Inc. et al.                    2327
78   2:16-cv-02224         Austin et al. v. Ethicon, Inc.                    2327
79   2:16-cv-04193         Snyder v. Ethicon, Inc. et al.                    2327
80   2:16-cv-05015         Carlson v. Mentor Worldwide LLC et al.            2327
81   2:16-cv-06001         Watts v. Ethicon, Inc. et al.                     2327
82   2:16-cv-06525         McFarland v. Ethicon, Inc. et al.                 2327
83   2:16-cv-06626         Hilliard v. Boston Scientific Corporation         2327
84   2:16-cv-06793         Faher et al. v. Boston Scientific Corporation     2327
85   2:16-cv-08000         Fischer v. Ethicon, Inc. et al.                   2327
86   2:16-cv-08237         Brown v. Ethicon, Inc. et al.                     2327
Case 2:12-md-02327 Document 8417 Filed 06/20/19 Page 10 of 10 PageID #: 205534
                                       EXHIBIT A
                                        Wave 13

         Civil Action No.                           Case Style            MDL
 87   2:16-cv-09094         Jachim et al. v. Ethicon, Inc. et al.         2327
 88   2:16-cv-09194         Bell v. Ethicon, Inc. et al.                  2327
 89   2:16-cv-09513         Smith v. C. R. Bard, Inc.                     2327
 90   2:16-cv-10467         Macknis et al. v. Ethicon, Inc. et al.        2327
 91   2:16-cv-11877         Blackmon et al. v. Johnson & Johnson et al.   2327
 92   2:16-cv-11881         Brawley et al. v. Johnson & Johnson et al.    2327
 93   2:17-cv-00846         Copeland v. Ethicon, Inc. et al.              2327
 94   2:17-cv-00881         Harris v. Ethicon, Inc. et al.                2327
 95   2:17-cv-01121         McKimmy v. Ethicon, Inc. et al.               2327
 96   2:17-cv-01512         Williams v. Ethicon, Inc. et al.              2327
97    2:17-cv-01903         Ward v. Ethicon, Inc.                         2327
98    2:17-cv-01986         Cobos et al. v. Ethicon, Inc. et al.          2327
99    2:17-cv-01987         Dempsey v. Ethicon, Inc. et al.               2327
100   2:17-cv-02165         Keen v. Ethicon, Inc. et al.                  2327
101   2:17-cv-04204         Juarez v. Ethicon, Inc. et al.                2327
102   2:17-cv-04334         DeAngelo et al. v. Ethicon, Inc. et al.       2327
103   2:18-cv-01146         Hall et al. v. Ethicon, Inc. et al.           2327
104   2:18-cv-01275         Breen v. Ethicon, Inc. et al.                 2327
105   2:18-cv-01295         Gonzalez et al. v. Ethicon, Inc. et al.       2327
106   2:18-cv-01315         Hajdu v. Ethicon, Inc.                        2327
107   2:18-cv-01550         Renteria v. Ethicon, Inc. et al.              2327
108   2:18-cv-01551         Turner v. Ethicon, Inc. et al.                2327
109   2:19-cv-00164         Bowers v. Ethicon, Inc. et al.                2327
110   2:19-cv-00266         Deshon et al. v. Ethicon, Inc. et al.         2327
111   2:19-cv-00299         Harrington v. Ethicon, Inc. et al.            2327
112   2:14-cv-26832         Ross et al. v. Ethico, Inc. et al..           2327
113   2:15-cv-01436         Davidson et al. v. Ethicon, Inc. et al.       2327
